Exhibit 10.2

FIRST AMENDMENT TO FORBEARANCE AGREEMENT

This FIRST AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”), dated as of
July 15, 2020, by and among CBL & Associates Limited Partnership, a Delaware
limited partnership (the “Issuer”), each of the undersigned subsidiary
guarantors (the “Subsidiary Guarantors”), CBL & Associates Properties, Inc., a
Delaware corporation (the “Limited Guarantor” and, together with the Subsidiary
Guarantors, the “Guarantors” and, together with the Issuer, the “Note Parties”),
and each of the undersigned beneficial owners and/or investment advisors or
managers of discretionary funds, accounts, or other entities for the holders or
beneficial owners of the 2023 Notes (as defined below) (collectively, the
“Holders”).

 

WHEREAS, the Issuer is the issuer under that certain Indenture, dated as of
November 26, 2013, among the Issuer, the Limited Guarantor and U.S. Bank,
National Association, as trustee (the “Trustee”), as amended, modified or
supplemented by that certain First Supplemental Indenture dated as of November
26, 2013 by and among the Issuer, the Limited Guarantor and the Trustee, the
Second Supplemental Indenture dated as of December 13, 2016 by and among the
Issuer, the Limited Guarantor and the Trustee and the Third Supplemental
Indenture dated as of January 30, 2019 by and among the Issuer, the Limited
Guarantor, the Subsidiary Guarantors and the Trustee (collectively, the
“Indenture”), pursuant to which the Issuer’s $450 million 5.25% Senior Notes due
2023 (the “2023 Notes”), $300 million 4.60% Senior Notes due 2024 (the “2024
Notes”) and $625 million 5.95% Senior Notes due 2026 (the “2026 Notes” and,
together with the 2024 Notes and 2023 Notes, the “Notes”) are outstanding;

WHEREAS, the Note Parties and the Holders entered into that certain Forbearance
Agreement, dated as of June 30, 2020 (the “Forbearance Agreement”);

WHEREAS, concurrently with the entry into the Forbearance Agreement, the Issuer
and the Requisite Lenders entered into the Credit Facilities Forbearance
Agreement;

WHEREAS, the Issuer and the Holders desire to amend the Forbearance Agreement as
set forth in this Amendment; and

WHEREAS, terms used but not otherwise defined herein shall have the meanings
given to them in the Forbearance Agreement or the Indenture, as applicable.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendment to Forbearance Agreement.

(a)The second sentence of Section 1(a) of the Forbearance Agreement is hereby
amended and restated as follows:

“As used herein, “Forbearance Termination Date” means the earliest to occur of
(i) 11:59 p.m. (New York City time) on July 22, 2020, (ii) the occurrence of any
Event of Default under the Indenture other than the 2023 Notes Interest Default
and the 2026 Notes Interest Default; (iii) the failure of any Note Party to
comply with any term, condition, or covenant set forth in this Agreement
(including, for the avoidance of doubt, Section 4 hereof); (iv) the failure of
any representation or warranty made by any Note Party under this Agreement to be
true and complete in all material respects (except that such materiality
qualifier shall not be applicable to the extent that any representation and
warranty already is qualified or modified by materiality in the text thereof) as
of the date when made or any other breach in any material

 



--------------------------------------------------------------------------------

 

respect of any such representation or warranty; (v) the entry by the Issuer into
any support agreement or definitive documentation with respect to, or
announcement by the Issuer of its intent to pursue, any other restructuring,
recapitalization, refinancing, repurchase or other material transaction in
respect of any material indebtedness of the Issuer or its subsidiaries, whether
through a court-supervised insolvency proceeding or otherwise, without the
express written consent of each Holder; (vi) the granting of any additional lien
on any property or assets of the Limited Guarantor, the Issuer or any of their
respective subsidiaries to secure all or any portion of the Credit Agreement
dated as of January 30, 2019 by and among the Issuer, the Limited Guarantor, the
subsidiary guarantors and the lenders party thereto and Wells Fargo Bank,
National Association, as administrative agent (the “Credit Facilities”); (vii)
the occurrence of the Forbearance Termination Date (as defined in the 2026 Notes
Forbearance Agreement (as defined below)) or (viii) the occurrence of the
Forbearance Termination Date (as defined in the Credit Facilities Forbearance
Agreement (as defined below)).”

Section 2. Conditions Precedent. The effectiveness of this Amendment and the
obligations of the Holders hereunder is subject to the satisfaction, or waiver
by the Holders, of the following conditions:

 

(a) The Note Parties and a majority of the holders of the 2026 Notes shall have
entered into a forbearance agreement (as it may be amended from time to time,
the “2026 Notes Forbearance Agreement”) pursuant to which such holders of the
2026 Notes will temporarily agree to forbear from delivery of a notice of
acceleration on the 2026 Notes with respect to the 2026 Notes Interest Default,
which 2026 Notes Forbearance Agreement shall be in the form attached hereto as
Exhibit A and shall be effective prior to, or concurrent with, the execution of
this Amendment.

 

(b) The parties to the Credit Facilities Forbearance Agreement shall have
entered into an amendment to the Credit Facilities Forbearance Agreement, which
amendment shall be in the form attached hereto as Exhibit B (the “Credit
Facilities Forbearance Amendment”) and shall be effective prior to, or
concurrent with, the execution of this Agreement.

 

Section 3. Release.  In consideration of, among other things, each Holder’s
execution and delivery of this Amendment, each Note Party, on behalf of itself
and its agents, representatives, officers, directors, advisors, employees,
subsidiaries, affiliates, successors and assigns (collectively, “Releasors”),
hereby forever agrees and covenants not to sue or prosecute against any Releasee
(as defined below) and hereby forever waives, releases and discharges, to the
fullest extent permitted by law, each Releasee from any and all claims
(including, without limitation, crossclaims, counterclaims, rights of setoff and
recoupment), actions, causes of action, suits, debts, accounts, interests,
liens, promises, warranties, damages and consequential damages, demands,
agreements, bonds, bills, specialties, covenants, controversies, variances,
trespasses, judgments, executions, costs, expenses or claims whatsoever, that
such Releasor now has or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now existing or hereafter arising, whether
arising at law or in equity, against any or all of the Holders (and, in addition
to the Holders, where a Holder is an investment manager or advisor for the
beneficial holders of the 2023 Notes, such beneficial holders) in any capacity
and their respective affiliates, subsidiaries, equityholders and “controlling
persons” (within the meaning of the federal securities laws), and their
respective successors and assigns and each and all of the officers, directors,
employees, agents, attorneys, advisors and other representatives of each of the
foregoing (collectively, the “Releasees”), based in whole or in part on facts,
whether or not now known, existing on or before the date hereof, that relate to,
arise out of or otherwise are in connection with: (i) any or all of the
Indenture, the 2023 Notes or this Amendment, the Forbearance Agreement or
transactions contemplated thereby or any actions or omissions in connection
therewith, or (ii) any aspect of the dealings or relationships between or among
the Releasors, on the one hand, and any or all of the Releasees, on the other
hand, relating to any or all of the documents, transactions, actions or
omissions referenced in clause (i) hereof; provided that, notwithstanding
anything to the contrary contained in this Section 3, (a) the Holders shall
remain obligated under any confidentiality agreement

2

 



--------------------------------------------------------------------------------

 

entered into with the Issuer, as the same may be further amended from time to
time (the “NDA”), and this Section 3 does not apply to the NDA and (b) this
Section 3 shall not apply to any claims resulting from the gross negligence or
willful misconduct of any of the Releasees. In entering into this Amendment,
each Note Party consulted with, and has been represented by, legal counsel and
expressly disclaims any reliance on any representations, acts or omissions by
any of the Releasees and hereby agrees and acknowledges that the validity and
effectiveness of the releases set forth above do not depend in any way on any
such representations, acts or omissions or the accuracy, completeness or
validity thereof. The provisions of this Section 3 shall survive the termination
of this Amendment, the Forbearance Agreement, the Indenture and the 2023 Notes
and payment in full of the obligations thereunder.

 

Section 4. Key Terms Termsheet. The Issuer shall deliver to Akin and PJT the Key
Terms Termsheet (as defined in the Credit Facilities Forbearance Amendment)
provided pursuant to Section 5 of the Credit Facilities Forbearance Amendment.

 

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument.  Delivery of
an executed counterpart of a signature page of this Amendment by electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

Section 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD PROVIDE FOR THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.

Section 7. Effectiveness. The Forbearance Agreement is and shall remain in full
force and effect as of the date hereof except as modified by this Amendment.

Section 8. Relationship of Parties; No Third Party Beneficiaries. Nothing in
this Amendment shall be construed to alter the existing debtor-creditor
relationship between the Note Parties and the Holders.  This Amendment is not
intended, nor shall it be construed, to create a partnership or joint venture
relationship between or among any of the parties hereto.  No person other than a
party hereto is intended to be a beneficiary hereof and no person other than a
party hereto shall be authorized to rely upon or enforce the contents of this
Amendment.

Section 9. Entire Agreement; Modification of Agreement; Verbal Agreements Not
Binding.  This Amendment and the Forbearance Agreement constitute the entire
understanding of the parties with respect to the subject matter hereof and
thereof, and supersedes all other discussions, promises, representations,
warranties, agreements and understandings between the parties with respect
thereto.  This Amendment and the Forbearance Agreement may not be modified,
altered or amended except by an agreement in writing signed by a duly authorized
representative of all the parties hereto.  

Section 10. Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Section 11. Joinder of Additional Holders.  During the Forbearance Period (as
defined in the Forbearance Agreement and amended herein) other beneficial
holders may become Holders by executing a joinder to the Forbearance Agreement,
as amended, the form of which shall be agreeable to the Issuer.

Section 12. Severability.  If any provision of this Amendment is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
the Forbearance Agreement, as amended, will remain in full force and effect, and
any provision of this Amendment held invalid or unenforceable only in part or
degree will remain in full force and effect to the extent not held invalid or
unenforceable, in

3

 



--------------------------------------------------------------------------------

 

each case, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party hereto.  Upon any such determination of invalidity, the parties hereto
shall negotiate in good faith to modify this Amendment so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

[Signature Pages Follow]

4

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

NOTE PARTIES

 

CBL & ASSOCIATES LIMITED PARTNERSHIP,

as Issuer

By: CBL Holdings I, Inc., its general partner

 

By:      /s/ Farzana Khaleel

Name: Farzana Khaleel

Title:   Executive Vice President and Chief

            Financial Officer

 

 

 

 

CBL & ASSOCIATES PROPERTIES, INC.,

as Limited Guarantor

 

By:      /s/ Farzana Khaleel

Name: Farzana Khaleel

Title:   Executive Vice President and Chief

           Financial Officer

 

 

CBL/Imperial Valley GP, LLC

CBL/Kirkwood Mall, LLC

CBL/Madison I, LLC

CBL/Richland G.P., LLC

CBL/Sunrise GP, LLC

Cherryvale Mall, LLC

Hixson Mall, LLC

Imperial Valley Mall GP, LLC

JG Winston-Salem, LLC

Kirkwood Mall Acquisition LLC

Kirkwood Mall Mezz LLC

Layton Hills Mall CMBS, LLC

Madison/East Towne, LLC

Madison/West Towne, LLC

Madison Joint Venture, LLC

 

[Signature Page to First Amendment to the Forbearance Agreement (2023 Notes)]

 



--------------------------------------------------------------------------------

 

Mayfaire GP, LLC

MDN/Laredo GP, LLC

Mortgage Holdings, LLC

Multi-GP Holdings, LLC

Pearland Ground, LLC

Pearland Town Center GP, LLC,

each as a Subsidiary Guarantor

 

By: CBL & Associates Limited Partnership,

       as the chief manager of each of the above

       listed limited liability companies

 

       By: CBL Holdings I, Inc., its general partner

 

 

 

By:      /s/ Farzana Khaleel

Name: Farzana Khaleel

Title:   Executive Vice President and Chief

            Financial Officer

 

 

 

Frontier Mall Associates Limited Partnership

Turtle Creek Limited Partnership,

each as a Subsidiary Guarantor

 

By: CBL & Associates Limited Partnership,

       as the general partner of each of the above

       listed limited partnerships

 

       By: CBL Holdings I, Inc., its general partner

 

              By:      /s/ Farzana Khaleel______________

              Name: Farzana Khaleel

             Title:    Executive Vice President and

                          Chief Financial Officer

 

 

 



[Signature Page to First Amendment to the Forbearance Agreement (2023 Notes)]

 



--------------------------------------------------------------------------------

 

POM-College Station, LLC,

     as a Subsidiary Guarantor

 

By: CBL & Associates Limited Partnership,

       its managing member

 

       By: CBL Holdings I, Inc., its general

              partner

 

              By:      /s/ Farzana Khaleel

              Name: Farzana Khaleel

              Title:   Executive Vice President and

                          Chief Financial Officer

 

CBL RM-Waco, LLC,

     as a Subsidiary Guarantor

 

By: CBL/Richland G.P., LLC, its managing member

 

       By: CBL & Associates Limited Partnership,

              as the chief manager of the managing member

              of the above listed limited liability company

            

              By: CBL Holdings I, Inc., its general partner

 

                     By:     /s/ Farzana Khaleel

                     Name: Farzana Khaleel

                     Title:   Executive Vice President and

                                 Chief Financial Officer

 

Arbor Place Limited Partnership, as a Subsidiary Guarantor

By:

Multi-Holdings GP, LLC, its general partner

Imperial Valley Mall II, L.P., as a Subsidiary Guarantor

By:

Imperial Valley Mall GP, LLC, its general partner

Imperial Valley Mall, L.P., as a Subsidiary Guarantor

By:

CBL/Imperial Valley GP, LLC, its general partner

Mayfaire Town Center, LP, as a Subsidiary Guarantor

By:

Mayfaire GP, LLC, its general partner

[Signature Page to First Amendment to the Forbearance Agreement (2023 Notes)]

 



--------------------------------------------------------------------------------

 

Pearland Town Center Limited Partnership, as a Subsidiary Guarantor

 

By: Pearland Town Center GP, LLC, its general partner

 

       By: CBL & Associates Limited Partnership,

              as the chief manager of the general partner of

              each of the above listed limited partnerships

 

              By: CBL Holdings I, Inc., its general partner

 

                     By:      /s/ Farzana Khaleel

                     Name: Farzana Khaleel

                     Title:   Executive Vice President and Chief

                                 Financial Officer

 

CBL SM-Brownsville, LLC, as a Subsidiary Guarantor

By:

CBL/Sunrise GP, LLC, its chief manager

Mall Del Norte, LLC, as a Subsidiary Guarantor

By: MDN/Laredo GP, LLC, its chief manager

 

       By: CBL & Associates Limited Partnership,

              as the chief manager of the chief manager of

              each of the above limited liability companies

 

              By: CBL Holdings I, Inc., its general partner

 

                     By: /s/ Farzana Khaleel

                     Name: Farzana Khaleel

                     Title:   Executive Vice President and Chief

                                 Financial Officer

 

 

CBL/Westmoreland I, LLC, as a Subsidiary Guarantor

CBL/Westmoreland II, LLC, as a Subsidiary Guarantor

 

By:

CW Joint Venture, as the chief manager of each of the

[Signature Page to First Amendment to the Forbearance Agreement (2023 Notes)]

 



--------------------------------------------------------------------------------

 

 

above listed limited liability companies

 

By: CBL & Associates Limited Partnership, its manager

 

       By: CBL Holdings I, Inc., its general partner

 

              By:     /s/ Farzana Khaleel

              Name: Farzana Khaleel

              Title:   Executive Vice President and Chief

                          Financial Officer

 

CBL/Westmoreland, L.P., as a Subsidiary Guarantor

 

By: CBL/Westmoreland I, LLC, its general partner

 

       By: CW Joint Venture, its chief manager

 

              By: CBL & Associates Limited Partnership,

                     its manager

 

                     By: CBL Holdings I, Inc., its general    

                            partner

 

                            By:      /s/ Farzana Khaleel

                            Name: Farzana Khaleel

                            Title:   Executive Vice President and

                                        Chief Financial Officer

 

CW Joint Venture, LLC, as a Subsidiary Guarantor

 

By:

CBL & Associates Limited Partnership,

 

its manager

 

By: CBL Holdings I, Inc., its general partner

 

       By:      /s/ Farzana Khaleel

       Name: Farzana Khaleel

       Title:   Executive Vice President and Chief

                   Financial Officer

 

 

[Signature Page to First Amendment to the Forbearance Agreement (2023 Notes)]

 



--------------------------------------------------------------------------------

 

 

 